In six related child neglect proceedings pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Queens County (Richardson, J.), dated June 29, 2007, which, after a hearing pursuant to Family Court Act § 1028, denied his application to return the subject children to his custody.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court providently exercised its discretion in denying his application pursuant to Family Court Act § 1028 to return the subject children to his custody at this juncture. There was sufficient evidence presented at the hearing, held pursuant to Family Court Act § 1028, that the children’s emotional, mental, and physical health would be at imminent risk if they were returned to live with their father (see Family Ct Act § 1028).
In light of the foregoing and the father’s failure to comply with prior directives of the Family Court to have the children evaluated by the Child Advocacy Center, we agree with the Family Court’s determination that the safer course is to not return the children to their father’s custody pending a full fact-finding hearing (see Matter of Robert H., 307 AD2d 293 [2003]; Matter of Marcos O., 270 AD2d 270 [2000]). Fisher, J.P., Miller, Carni and Dickerson, JJ., concur.